Title: Distribution of Votes in Maryland, 14 December 1802
From: Duvall, Gabriel
To: 



            
              
                
                Fed.
                Rep.
                
                
              
              
                Harford County
                50
                1300
                }
                Estimated difference
              
              
                Baltimore —
                1000
                2000
              
              
                Baltimore City
                900
                1800
              
              
                Anne Arundel Co.
                463
                986
                }
                State of the poles in 1800.
              
              
                Annapolis
                132
                148
              
              
                prince George’s Co.
                680
                747
                
                in 1802.
              
              
                Calvert —
                240
                340
                }
                Estimated difference
              
              
                Charles —
                1000
                500
              
              
                St. Mary’s —
                700
                150
              
              
                Frederick —
                2007
                2226
                
                State of the poles in 1802.
              
              
                Montgomery —
                900
                400
                }
                Estimated difference
              
              
                Washington —
                600
                900
              
              
                Allegany —
                 300
                   250
              
              
                
                8972
                11,747
                
                
              
              
                
                
                8,972
                
                
              
              
                
                
                2775
                Republican majority, Western Shore
              
              
                Cecil County
                700
                800
                }
                Estimated difference
              
              
                Kent —
                500
                600
              
              
                Queen Anne’s —
                480
                920
                }
                State of the poles in 1798.—
              
              
                Caroline —
                233
                570
              
              
                Talbot —
                550
                650
                }
                Estimated difference.
              
              
                Dorchester —
                1300
                400
              
              
                Somerset —
                1300
                100
              
              
                Worcester —
                1300
                 300
              
              
                
                6363
                4340
                
                
              
              
                
                4340
                
                
                
              
              
                
                2023
                Federal majority Eastern Shore
              
              
                
                
                2775
                
              
              
                
                
                2023
                
              
              
                
                
                752
                Rep. majority in the State.
              
            

          